                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                   Case No. 16-CR-21

SAMY MOHAMMED HAMZEH,

                  Defendant.
______________________________________________________________________________

  United States’ Brief Regarding the Defendant’s Out of Court Statements with the CHSs
______________________________________________________________________________

       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Adam Ptashkin and Benjamin Taibleson,

Assistant United States Attorneys, hereby files this Brief Regarding the Defendant’s Out of Court

Statements with the CHSs.

       In the Order Ruling on Defendant’s Sixth Motion in Limine: Post Arrest Statements, the

Court states,

                The government responded that given the court’s exclusion of many
                of its proposed excerpts of the recorded conversations among Steve,
                Mike and the defendant, it now objected to the admission of any of
                the defendant’s post-arrest statements presented if offered by the
                defense. Dkt. No. 355 at 2.

Dkt. No. 360 at 1.

       The United States files this Memorandum to briefly clarify that in Dkt. No. 355, filed on

October 18, 2019, in addition to objecting to the post-arrest statements of the defendant when

offered into evidence by the defendant, it was the United States’ intent to also object to

approximately 90 portions of the defendant’s out of court statements from the recorded



                                                1

       Case 2:16-cr-00021-PP-WED Filed 10/21/19 Page 1 of 2 Document 363
conversations with the CHSs that the defendant noticed it wanted to introduce into evidence. The

United States had not objected to these approximately 90 portions prior to the issuance of the

Court’s October 16, 2019 Order (Dkt. No 342). Given the Court has not yet ruled on the

admissibility of these 90 portions of the pre-arrest, recorded conversations with the CHSs that the

defendant seeks to introduce into evidence, the United States wants to clarify this objection. The

United States apologizes for the lack of clarity in its Response to the Defendant’s Omnibus

Memorandum Re: Statements. The United States objects to the admission of all of the defendant’s

and the CHSs’ statements in the pre-arrest, recorded conversations when offered into evidence by

the defendant.

       Dated at Milwaukee, Wisconsin this 21st day of October, 2019.

                                             Respectfully submitted,
                                             MATTHEW D. KRUEGER
                                             United States Attorney

                                      By:    /s/ Adam Ptashkin
                                             Adam Ptashkin
                                             Benjamin Taibleson
                                             Assistant United States Attorneys
                                             United States Attorney’s Office
                                             Eastern District of Wisconsin
                                             517 East Wisconsin Avenue
                                             Milwaukee, Wisconsin 53202
                                             (414) 297-1700
                                             adam.ptashkin@usdoj.gov
                                             benjamin.taibleson@usdoj.gov




                                                2

      Case 2:16-cr-00021-PP-WED Filed 10/21/19 Page 2 of 2 Document 363
